internal_revenue_service number release date index number ------------------------ --------------------------- ------------------------------------------- ------------------------------------------------------------ ------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita plr-115083-18 date date ty ------- legend taxpayer parent related_party ------------------------- related_party ---------------------------------------- x -------------------------- --------------------------------------------- ----- dear ----------------------- this ruling refers to a request for a private_letter_ruling dated date concerning whether payments to taxpayer by related_party and related_party as reimbursement of a branded_prescription_drug_fee paid_by taxpayer are includible in taxpayer’s gross_income facts related_party is a foreign_corporation and the common parent of related_party a foreign_corporation and parent a u s_corporation parent is the common parent of an affiliated_group_of_corporations which includes parent’s united_states subsidiary taxpayer related_party related_party parent and taxpayer are collectively referred to as the group the group develops manufactures and distributes prescription drugs and other medical_care products related_party and related_party are the intellectual_property holders of the prescription drugs which they manufacture related_party and related_party contract with taxpayer to distribute the prescription drugs in the united_states taxpayer is a limited risk distributor whose operating_profit margin approximates x percent of sales of the prescription drugs all remaining profits accrue to related_party and related_party plr-115083-18 the patient protection and affordable_care_act public law stat as amended by section of the health care and education reconciliation act of public law stat collectively the aca imposes a branded prescription drug bpd fee on entities that manufacture or import branded prescription drugs for sale to specified government programs aca sec_9008 and sec_51_2 generally require controlled groups to be treated as a single entity for purposes of the bpd fee sec_51_2 requires controlled groups to select a designated entity to act for the controlled_group by filing reports relating to the bpd fee and paying the bpd fee to the u s treasury aca sec_9008 and sec_51_8 provide that all members of a controlled_group are jointly and severally liable for the bpd fee taxpayer represents that taxpayer parent related_party and related_party are jointly and severally liable for the bpd fee on sales of branded prescription drugs that are manufactured by related_party and related_party and distributed by taxpayer because they are part of a controlled_group within the meaning of aca sec_9008 and sec_51_2 although parent is the named designated entity for the payment of the bpd fee the labeler code of the national drug code identifies taxpayer as the manufacturer or importer of the branded prescription drugs taxpayer remits the payment of the fee to the u s treasury on behalf of the group related_party and related_party reimburse taxpayer for this fee according to their contracts with taxpayer taxpayer has requested a ruling that the payments to taxpayer from related_party and related_party as reimbursement of the bpd fee are not includible in taxpayer’s gross_income law and analysis sec_61 generally provides that gross_income means all income from whatever source derived the term income is broadly defined as instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 it is well-established that the payment of the expenses of a taxpayer by another is includible in the taxpayer’s gross_income see eg 279_us_716 in contrast a taxpayer does not have gross_income when it pays the expenses of another person and the person reimburses the taxpayer for the payments expenditures of this nature are analogous to loans in which the taxpayer is the lender and the party for whom the expense is paid and who reimburses the taxpayer for paying the expense is a borrower see eg revrul_67_407 1967_2_cb_59 a corollary to these principles is that when a taxpayer pays the expenses of another person primarily to advance the business interests of the other person the reimbursements are not includible in the gross_income of the taxpayer notwithstanding plr-115083-18 any incidental or indirect economic benefit to the taxpayer see eg 401_f2d_118 5th cir expenses paid for auto dealer by european manufacturer for trip to germany to tour facilities as required by manufacturer held not includible in auto dealer’s gross_income because the costs for the taxpayer-dealer’s trip were incurred primarily for the payor-manufacturer’s benefit covered entities must pay a branded_prescription_drug_fee under sec_9008 of the aca sec_9008 defines a covered_entity as any manufacturer or importer with gross_receipts from branded prescription drug sales sec_9008 defines branded prescription drug sales as sales of branded prescription drugs to any specified government program or pursuant to coverage under such program these programs are the medicare part b program the medicare part d program the medicaid program any program under which branded prescription drugs are procured by the department of veterans affairs any program under which branded prescription drugs are procured by the department of defense and the tricare retail pharmacy program sec_51_2 of the branded_prescription_drug_fee regulations defines a covered_entity in general as any manufacturer or importer with gross_receipts from branded prescription drug sales including a single-person covered_entity or a controlled_group sec_51_2 defines a manufacturer or importer as the person identified in the labeler code of the national drug code for the branded prescription drug sec_51_2 defines a controlled_group as a group of two or more persons including at least one person that is a covered_entity that is treated as a single employer under sec_52 sec_52 sec_414 or sec_414 sec_51_8 states in the case of a controlled_group that is liable for the fee all members of the controlled_group are jointly and severally liable for the fee accordingly if a controlled group's fee is not paid the irs will separately assess each member of the group for the full amount of the controlled group's fee sec_51_2 provides that a foreign_entity subject_to tax under sec_881 is included within a group under sec_52 or sec_52 sec_51_2 provides that a person is treated as being a member of a controlled_group if it is a member of the group at the end of the day on december 31st of the sales year the branded_prescription_drug_fee is treated as a nondeductible tax under sec_275 of the code see aca sec_9008 and sec_51_9 plr-115083-18 joint_and_several_liability it is clear from the law cited above and taxpayer’s representations that taxpayer parent related_party and related_party are jointly and severally liable for the branded_prescription_drug_fee that taxpayer remits on behalf of the group gross_income although taxpayer arguably receives an accession to wealth when related_party and related_party reimburse it for paying the bpd fee all three parties are jointly and severally liable for of the fee the irs has the right to assess and collect the full amount of the fee against any member or combination of members of the group however it does not have the right to assess and collect more than of the fee here the parties have agreed according to their distribution contracts that related_party and related_party will bear the economic burden of of the bpd fee because they are the ip holders of the branded prescription drugs and they are the primary economic beneficiaries of the sales of these drugs taxpayer receives of the bpd fee from them and pays it directly to the u s treasury in a pass-through transaction taxpayer does not have complete dominion over these funds nor does it receive a tax_benefit in the form of a deduction from making this payment because sec_275 blocks such a deduction when viewed in the context of the group members’ respective businesses and contractual relationships with each other taxpayer’s actions in remitting the bpd fee most closely resemble the actions of a conduit that is merely receiving and paying the liability on behalf of other members of the group who are the primary economic beneficiaries of the profits from the branded prescription drug sales see eg 14_tc_965 payments received from franchisee bottling companies for a national advertising campaign not includible in franchisor’s gross_income because franchisor was obliged to spend the funds on the advertising campaign revrul_84_128 1984_2_cb_123 subsidiary’s pro_rata payment of shared administrative expenses to parent not includible in parent’s gross_income this situation is distinguishable from that in revrul_2013_27 2013_51_irb_676 in which an insurance_company collected extra amounts from its policy holders to pay a fee imposed on health insurers under the aca in that situation the fee was imposed on the insurer not jointly on the insurer and its policyholders the revenue_ruling concludes that the fee whether or not separately_stated on the insurer’s invoices to its policyholders was not distinguishable from other costs of doing business that are traditionally passed on to a business’s customers accordingly the insurer was not entitled to exclude from gross_income the amounts collected from its policyholders for the fee plr-115083-18 conclusion based on the information submitted and representations made we conclude that the payments to taxpayer by related_party and related_party as reimbursement of the branded_prescription_drug_fee are not includible in taxpayer’s gross_income under sec_61 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to two of your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely angella l warren chief branch office of associate chief_counsel income_tax accounting enclosure ---------------- we express no opinion as to whether our conclusion might be different if taxpayer or another u s taxpayer-member of the controlled_group were entitled to a deduction for paying the bpd fee whether the payment was made by direct remittance or by reimbursing a related_party for remitting the payment because sec_275 prohibits such a deduction for u s taxpayers we need not consider the effect of such a deduction on our analysis
